Exhibit 10.1

MAYFLOWER CO-OPERATIVE BANK

DEFERRED COMPENSATION PLAN

The Board of Directors of Mayflower Co-operative Bank (“Bank”) has adopted this
Deferred Compensation Plan, effective February 12, 1998, in order to recognize
the contributions of its directors and select executive officers of the Bank to
the growth, success and profitability of the Bank, as well as to encourage the
continued contributions of the directors and executive officers to the Bank’s
long-term financial success through a performance-based plan.

This document (the “409A Program”) amends and restates the Plan effective as of
January 1, 2005, and it sets forth the terms of the Plan that are applicable to
Deferrals subject to Section 409A of the Code, i.e., deferrals and Bank Credits
(and earnings thereon) credited after December 31, 2004.

Other deferrals under the Plan shall be governed by a separate document that
sets forth the pre-Section 409A terms of the Plan (the “Pre-409A Program”).
Together, this document and the document for the Pre-409A Program describe the
terms of a single plan. However, amounts subject to the terms of this 409A
Program and amounts subject to the terms of the Pre-409A Program shall be
tracked separately at all times. The preservation of the terms of the Pre-409A
Program, without material modification, and the separation between the 409A
Program amounts and the Pre-409A Program amounts are intended to permit the
Pre-409A Program to remain exempt from Section 409A, and the administration of
the Plan shall be consistent with this intent.

ARTICLE I

Definitions

The following words and phrases, when used in the Plan with an initial capital
letter, shall have the meanings set forth below unless the context clearly
indicates otherwise.

1.1 “Account” shall mean a bookkeeping account maintained by the Bank in the
name of the Participant.

1.2 “Affiliate” shall mean any “parent corporation” or “subsidiary corporation”
of the Bank, as the terms are defined in Section 424(e) and (f), respectively,
of the Code.

1.3 “Bank” shall mean Mayflower Co-operative Bank, and any successor to its
interest.

1.4 “Bank Credits” shall mean any credits that the Bank may make to Accounts
pursuant to Article III.

1.5 “Beneficiary” shall mean the person or persons whom a Participant may
designate as the beneficiary of the Participant’s Benefits, and shall mean the
Participant’s estate in the absence of a valid designation.

1.6 “Benefits” shall mean benefits accrued under Articles II and III of the
Plan.

1.7 “Board” shall mean the Board of Directors of the Bank.

1.8 “Change in Control” shall mean a “change in ownership”, “change in effective
control” or “change in ownership of a substantial portion of assets” for
purposes of Section 409A of the Code.

1.9 “Code” shall mean the Internal Revenue Code of 1986, as amended.



--------------------------------------------------------------------------------

1.10 “Committee” shall mean any committee that the Board may appoint to
administer and effectuate the Plan. The Committee may act only by a majority of
it members and may act through meetings or written consents. Notwithstanding the
foregoing, the Board may act at any time in lieu of the Committee with respect
to any action that the Committee may take pursuant to the Plan.

1.11 “Common Stock” shall mean the common stock of the Bank.

1.12 “Deferrals” shall mean any Participant-directed deferrals of director fees,
salary, or cash bonuses that occur pursuant to Section 2.1 hereof.

1.13 “Deferral Election Form” shall mean the form attached hereto as Exhibit
“A”.

1.14 “Disability” shall mean any condition that results in a Participant’s
entitlement to collect long-term disability benefits from the Bank. In the
absence of a plan by which the Bank provides such benefits, “Disability” shall
have the meaning set forth in Section 22(e)(3) of the Code.

1.15 “Distribution Election Form” shall mean the form attached hereto as Exhibit
“B”.

1.16 “Effective Date” shall mean January 1, 2005, as referenced in the opening
paragraphs of this document.

1.17 “Employee” shall mean any person who is employed by the Bank.

1.18 “Just Cause” shall mean misconduct, breach of fiduciary duty involving
personal profit, intentional failure to perform stated duties, willful
violations of any law, rule or regulation (other than traffic violations or
similar offenses), or final cease-and-desist order.

1.19 “Participant” shall mean each Director, and any Employee who is designated
by the Board for participation in the Plan, provided that an Employee shall be
eligible for Plan participation only if he or she is a member of a select group
of the Bank’s senior officers for purposes of Title I of the Employee Retirement
Income Security Act of 1974, as amended from time to time.

1.20 “Plan” shall mean the Mayflower Co-operative Bank Deferred Compensation
Plan.

1.21 “Plan Year” shall mean each January 1 through and including December 31.

1.22 “Trust Agreement” shall mean that agreement entered into pursuant to the
terms hereof between the Bank and the Trustee.

1.23 “Trust” shall mean the trust created under the terms of the Trust
Agreement.

1.24 “Trustee “shall mean that person(s) or entity appointed by the Committee
pursuant to the Trust Agreement to hold legal title to the Plan Assets for the
purposes set forth herein.

1.25 “Valuation Date” shall mean the last day of each calendar quarter of each
Plan Year.

1.26 “Year of Service” shall mean a Plan Year at the end of which a Participant
is an Employee or member of the Board.

 

2



--------------------------------------------------------------------------------

ARTICLE II

Deferrals

2.1 Participant Deferrals. Each Participant may elect, on the Deferral Election
Form, to defer the receipt of any Bank Credits. Such elections shall be
irrevocable until the end of the Plan Year to which they relate, and be
effective on January 1st for compensation earned after that date following their
acceptance by the Committee, provided that the Bank shall credit all such
Deferrals by a Participant to the Participant’s Account as of each Valuation
Date.

2.2 Rate of Return on Deferred Compensation. As of each Valuation Date, the Bank
shall credit the portion of each Account that is attributable to Deferrals with
a rate of return equal to 25% of 75% of the Bank’s return-on-average equity,
determined in accordance with GAAP, for the most recently completed fiscal year
of the Bank.

2.3 Vesting. Each Participant shall at all times be 100% vested in the portion
of his or her Account that is attributable to Deferrals.

ARTICLE III

Bank Credits; Vesting

3.1 Bank Credits. Within 10 days of the last day of each calendar quarter, the
Bank shall credit the Account of each Participant with the applicable amount set
forth in the following schedule:

 

Period

   Directors    Other
Participants

Calendar quarters Ending Before 4/30/00

   $ 750.00    $ 375.00

6/30/00 - 3/31/02

   $ 900.00    $ 450.00

After 3/31/02

   $ 1,000.00    $ 500.00

Unless the Board amends the Plan before a subsequent Plan Year begins, the same
credits will be made within 10 days of the last day of each calendar quarter of
such Plan Year. Notwithstanding the foregoing, Bank Credits shall be paid to a
Participant in cash rather than credited to the Participant’s Account if the
Participant has not made a deferral election pursuant to Section 2.1

3.2 Vesting of Bank Credits. Subject to Section 4.4 hereof, each Participant’s
vested interest in the portion of the Participant’s Account that is attributable
to Bank Credits shall be 100%.

3.3 Rate of Return on Bank Credits. The portion of a Participant’s Account that
is attributable to Bank Credits shall be adjusted on each Valuation Date in the
same manner as adjustments occur pursuant to Section 2.2 hereof.

ARTICLE IV

Distributions from Accounts

4.1 Distributions. Subject to Article X hereof, the Bank shall distribute the
vested balance credited to a Participant’s Account in accordance with the
Participant’s Distribution Election Form, which shall be valid and honored only
if made in accordance with Section 4.2 hereof. In the absence of a valid

 

3



--------------------------------------------------------------------------------

election, the Bank shall distribute the Participant’s Account in substantially
equal annual installments over a period of five (5) years, beginning on the
first day of the second month following the Participant’s termination from the
Bank for any reason other than Just Cause. The Participant’s Account shall be
paid in cash, and quarterly credits pursuant to Sections 2.2 and 3.3 shall
continue with respect to the undistributed balance in the Participant’s Account.

4.2 Distribution Elections.

(a) In order to be effective, a Participant’s Distribution Election Form must be
received and accepted by the Committee at the time the Participant files his
Deferral Election Form pursuant to Section 2.1 hereof.

(b) Form and Time of Payment.

(i) The standard form of benefit under the Plan shall be paid in equal monthly
installments, computed as one-twelfth ( 1/12th) of the annual benefit payable
pursuant to Article III of the Plan. Monthly payments shall commence on the
first business day of the month following the date the Participant first becomes
entitled to receive a benefit under the Plan. However, at the election of a
Participant or Beneficiary, benefits shall be paid in the form of an Actuarial
Equivalent lump sum payment. On or after January 1, 2009, if a Participant
wishes to change his payment election as to the form of payment, the Participant
may do so by completing a payment election form approved by the Board of
Directors, provided that any such election (i) must be made prior to the
Participant’s Separation from Service (as defined in Section 409A of the Code),
(ii) must be made at least 12 months before the date on which any benefit
payments are scheduled to commence, (iii) shall not take effect until at least
12 months after the date the election is made, and (iv) for payments to be made
other than upon death or Disability, must provide an additional deferral period
of at least five years from the date such payment would otherwise have been made
(or in the case of any installment payments treated as a single payment, five
years from the date the first amount was scheduled to be paid). For purposes of
this Plan and clause (iv) above, all installment payments under this Plan shall
be treated as a single payment. On or before December 31, 2008, if a Participant
wishes to change his payment election as to the form of payment, the Participant
may do so by completing a payment election form, provided that any such election
(i) must be made prior to the Participant’s Separation form Service, (ii) shall
not take effect before the date that is 12 months after the date the election is
made, and (iii) made in 2008 cannot apply to amounts that would otherwise be
payable in 2008 and may not cause an amount to be paid in 2008 that would
otherwise be paid in a later year. A lump sum payment shall be made within sixty
(60) days following the date the Participant becomes entitled to receive a
benefit under the Plan.

(ii) Notwithstanding any provision of this Plan to the contrary, if the
Participant is considered a Specified Employee at Separation from Service under
such procedures as established by the Bank in accordance with Section 409A of
the Code, benefit distributions that are made upon Separation from Service may
not commence earlier than six (6) months after the date of such Separation from
Service. Therefore, in the event this Section 4.2 is applicable to the
Participant, any distribution which would otherwise be paid to the Participant
within the first six months following the Separation from Service shall be
accumulated and paid to the Participant in a lump sum on the first day of the
seventh month following the Separation from Service. All subsequent
distributions shall be paid in the manner specified under Section 4.1 of the
Plan with respect to the applicable benefit. A Specified Employee means a key
employee (as defined in Section 416(i) of the Code without

 

4



--------------------------------------------------------------------------------

regard to paragraph 5 thereof) of the Bank if any stock of the Bank is publicly
traded on an established securities market or otherwise or if the Bank is the
subsidiary of a publicly-traded holding company.

(c) Nevertheless, Beneficiary designations made pursuant to executed
Distribution Election Forms shall be revocable by the Participant during his or
her lifetime, and shall be effective only upon its delivery to an executive
officer of the Bank and acceptance by the Committee (which acceptance shall be
presumed unless, within ten business days of delivery of the Participant’s
election, the Committee provides the Participant with a written notice detailing
the reasons for its rejection).

4.3 Death Benefits. If a Participant dies before receiving all Benefits payable
pursuant to Section 4.1, then the remaining vested balance of the Participant’s
Account shall be distributed in a lump sum to the Participant’s Beneficiary not
later than the first day of the second month following the date of the
Participant’s death; provided that a Participant may specify on the Distribution
Election Form a distribution period that effectuates the schedule of
distributions that would have occurred if the Participant had terminated service
on the date of his or her death (if such payments had not begun previously) and
lived to collect all benefits.

4.4 Forfeiture for Just Cause. In the event that a Participant’s service with
the Bank terminates because of Just Cause, the portion of the Participant’s
Account that is attributable to Bank Credits shall be automatically forfeited,
and the Bank shall not have any obligation to pay Benefits associated therewith
to the Participant or the Participant’s Beneficiary.

ARTICLE V

Source of Benefits

Benefits accumulated under the Plan shall constitute an unfunded, unsecured
promise by the Bank to provide such payments in the future, as and to the extent
such Benefits become payable. Benefits shall be paid from the general assets of
the Bank, and no person shall, by virtue of this Plan, have any interest in such
assets (other than as an unsecured creditor of the Bank). For any Plan Year
during which a Trust is maintained, (i) the Trustee shall inform the Committee
annually prior to the commencement of each fiscal year as to the manner in which
such Trust assets shall be invested, and (ii) the Committee shall, as soon as
practicable after the end of each calendar quarter, provide the Trustee with a
schedule specifying the amount of any Trust contribution that is attributable to
the Participant’s Account for purposes only of Section 3.1 of this Plan. The
Bank shall also, at least annually, provide the Trustee with a schedule
specifying the amounts payable to each Participant, and the time for making such
payments. All interest, dividends, or realized gain or losses on Trust assets
will be taxed to the Bank.

ARTICLE VI

Recordkeeping

The Committee shall be responsible for maintaining all Accounts, with particular
reference to contribution sources and allocating gains and losses (at least
quarterly), and shall prepare account reports for the Participants and the Bank.
The Committee may in its discretion appoint or remove a third-party
recordkeeper.

ARTICLE VII

Assignment

Except as otherwise expressly provided by this Plan, it is agreed that neither
the Participant nor his or her Beneficiary, to include the Participant’s
executors and administrators, heirs, legatees,

 

5



--------------------------------------------------------------------------------

distributees, and any other person or persons claiming any benefits under him or
her under this Plan shall have any right to assign, transfer, pledge,
hypothecate, sell, transfer, alienate and encumber or otherwise convey the right
to receive any Benefits hereunder, which Benefits and the rights thereto are
expressly declared to be nontransferable. The right to receive Benefits under
this Plan shall likewise not be subject to execution, attachment, garnishment
sequestration or similar legal, equitable or other process to the benefit of the
Participant’s creditors. Any attempted assignment, transfer, pledge
hypothecation or other disposition of the Participant’s rights to receive
Benefits under this Plan or the levy of any attachment, garnishment or similar
process thereupon, shall be null and void and without effect. Notwithstanding
the foregoing, or any other provision of this Plan, a Participant may transfer
all or any part of his or her Account, and the rights associated therewith, to
his or her spouse, lineal ascendants, lineal descendants, or to a duly
established trust for the benefit of one or more of these individuals as
Beneficiaries. The Benefits, and the rights thereto, which are transferred
pursuant to this Article VII shall be exercisable by the transferee according to
the same terms and conditions as applied to the Participant.

ARTICLE VIII

No Retention of Services

The Benefits payable under this Plan shall be independent of, and in addition
to, any other compensation payable by the Bank to a Participant, whether in the
form of fees, bonus, retirement income under employee benefit plans sponsored or
maintained by the Bank or otherwise. This Plan shall not be deemed to constitute
a contract of employment between the Bank and any Participant.

ARTICLE IX

Rights of Participants and Beneficiaries

The rights (if any) of the Participants and their Beneficiaries under this Plan
shall be solely those rights of unsecured creditors of the Bank.

ARTICLE X

Change in Control

Immediately upon a Change in Control, the Bank shall make a payment in cash, to
the Participant, in an amount equal to 140% of the amount credited to the
Participant’s Account on the date of payment. Upon receipt of such payment, the
Participant shall have no further interest whatsoever under the Plan.

ARTICLE XI

Amendment and Termination

9.1 The Board may amend or terminate the Plan at any time, provided that (i) the
Board may exercise its discretion to revise Section 3.1 in accordance therewith
and without the consent of any Participant, and (ii) no other amendment shall,
without the written consent of an affected Participant, alter or impair any
vested rights — including the balance credited to the Participant’s Account — of
the Participant under the Plan.

9.2 Termination in the Discretion of the Bank. Except as otherwise provided in
Sections 8.03, the Bank in its discretion may terminate the Plan and distribute
benefits to Participants subject to the following requirements and any others
specified under Section 409A of the Code:

(a) All arrangements sponsored by the Bank that would be aggregated with the
Plan under Section 1.409A-1(c) of the Treasury Regulations are terminated.

 

6



--------------------------------------------------------------------------------

(b) No payments other than payments that would be payable under the terms of the
Plan if the termination had not occurred are made within 12 months of the
termination date.

(c) All benefits under the Plan are paid within 24 months of the termination
date.

(d) The Bank does not adopt a new arrangement that would be aggregated with the
Plan under Section 1.409A-1(c) of the Treasury Regulations providing for the
deferral of compensation at any time within 3 years following the date of
termination of the Plan.

(e) The termination does not occur proximate to a downturn in the financial
health of the Bank.

9.3 Termination Upon Change in Control Event. If the Bank terminates the Plan
within thirty days preceding or twelve months following a Change in Control, the
Account of each Participant shall become fully vested and payable to the
Participant in a lump sum within twelve months following the date of
termination, subject to the requirements of Section 409A of the Code.

ARTICLE XII

State Law

This Plan shall be construed and governed in all respects under and by the laws
of the Commonwealth of Massachusetts except to the extent preempted by Federal
law. If any provision of this Plan shall be held by a court of competent
jurisdiction to be invalid or unenforceable, the remaining provisions hereof
shall continue to be fully effective.

ARTICLE XIII

Headings; Gender

Headings and subheadings in this Plan are inserted for convenience and reference
only and constitute no part of this Plan. This Plan shall be construed, where
required, so that the masculine gender includes the feminine.

ARTICLE XIV

Interpretation of the Plan

The Committee shall have sole and absolute discretion to administer, construe,
and interpret the Plan, and the decisions of the Committee shall be conclusive
and binding on all affected parties, unless such decisions are arbitrary and
capricious.

ARTICLE XV

Disputes; Legal Fees

15.1 Generally. Any controversy or claim that arises under this Plan and cannot
be settled by the parties shall be addressed solely in the federal or state
courts located in Middleboro, Massachusetts, or in the closest jurisdiction
thereto if no state or federal court exists in Middleboro at the time of such
review.

15.2 Reimbursement of Legal Fees. In the event that any dispute arises between
the Participant and the Bank as to the terms or interpretation of this Plan,
whether instituted by formal legal proceedings or otherwise, including any
action that the Participant takes to enforce the terms of this Plan

 

7



--------------------------------------------------------------------------------

or to defend against any action taken by the Bank or an Affiliate, the
Participant shall be reimbursed for all costs and expenses, including reasonable
attorneys’ fees, arising from such dispute, proceedings or actions, provided
that the Participant shall obtain a final judgement or settlement substantially
in favor of the Participant either in a court of competent jurisdiction or in a
written settlement of the dispute. Such reimbursement shall be paid within ten
(10) days of Participant’s furnishing to the Bank written evidence, which may be
in the form, among other things, of a canceled check or receipt, of any costs or
expenses incurred by the Participant.

ARTICLE XVI

Duration of Plan

Unless terminated earlier in accordance with Article XI, this Plan shall remain
in effect during the term of service of the Participants and until all Benefits
payable hereunder have been made.

ARTICLE XVII

409A Provisions

17.1 Aggregation of Employers. To the extent required under Section 409A of the
Code, if the Bank is a member of a controlled group of corporations or a group
of trades or business under common control (as described in Section 414(b) or
(c) of the Code), all members of the group shall be treated as a single employer
for purposes of whether there has occurred a Separation from Service and for any
other purposes under the Plan as Section 409A of the Code shall require.

17.2 Section 409A. It is intended that the Plan is intended to be a plan that is
not qualified within the meaning of Section 401(a) of the Code, so as to prevent
the inclusion in gross income of any benefits accrued hereunder in a taxable
year prior to the taxable year or years in which such amount would otherwise be
actually distributed or made available to the Participants. The Plan shall be
administered and interpreted to the extent possible in a manner consistent with
that intent.

17.3 409A Application. References in this Plan to Section 409A of the Code
include rules, regulations, and guidance of general application issued by the
Department of the Treasury under Section 409A of the Code.

 

8